United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1581
Issued: March 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2011 appellant filed a timely appeal from a June 1, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for authorization of
cervical surgery.

1
2

5 U.S.C. §§ 8101-8193.

At the time appellant filed her appeal on June 22, 2011, she was represented by an attorney, Harry J. Nichols,
and requested oral argument. In letters dated January 18 and 19, 2012, Mr. Nichols withdrew his representation
because he had retired and appellant requested that the case be reviewed on the record.

On appeal appellant asserts that the weight of the medical evidence regarding the need for
surgery rests with her attending physician. She further requested that her monetary
compensation be reinstated.
FACTUAL HISTORY
This case has previously been before the Board. In a July 13, 2011 decision, the Board
found that OWCP met its burden of proof to terminate appellant’ wage-loss compensation
effective October 25, 2009 on the grounds that she was no longer disabled from her date-ofinjury position.3 The law and the facts of the previous Board decision are incorporated herein by
reference.
In the interim, by report dated February 1, 2010, Dr. David B. Robson, an attending
Board-certified orthopedic surgeon, noted that appellant had been his patient since 1989. He
described her surgical history, and advised that she was totally disabled and could possibly
require further surgery. In reports dated March 3 and September 7, 2010, Dr. Robson provided
physical examination findings and advised that appellant’s condition had not changed
significantly. He advised that she was totally disabled and recommended computerized
tomography (CT) scans. A September 21, 2010 CT scan of the thoracic spine demonstrated
multilevel degenerative endplate changes and multilevel posterior protrusions of disc, possibly
resulting in some compromise of the central canal. A September 21, 2010 CT scan of the lumbar
spine demonstrated postoperative changes and mild juxtafusional stenosis at L1-2 with no
change seen since a previous study of September 25, 2009. On September 22, 2010 Dr. Robson
noted his review of the CT studies. He indicated that appellant would ultimately require surgery,
stating “I think this is related to her initial injury as it is the sequelae of juxtafusional changes
which have happened to her previously on two occasions. [Appellant] is prone to this.” By
report dated November 16, 2010, Dr. Robson noted appellant’s complaints of severe low back
and bilateral leg pain with numbness and tingling. He provided physical examination findings
and advised that he was recommending surgery for the removal of hardware and extending the
fusion to L1. On December 13, 2010 Dr. Robson requested authorization for L2-4 hardware
removal, L1-4 laminectomy, L1-4 posterior lumbar fusion with expedium instrumentation and
allograft.
OWCP requested that an OWCP medical adviser review the surgery request, and in a
December 14, 2010 report, the medical adviser noted his review of CT scan reports and
Dr. Robson’s November 16, 2010 report. The medical adviser indicated that Dr. Robson
requested the surgery to relieve spinal stenosis, whereas the September 21, 2010 CT scan of the
lumbar spine indicated that appellant’s spinal stenosis at L1-2 was only mild and unchanged
3

Docket No. 10-2145 (issued July 13, 2011). OWCP accepted that on October 3, 1979 appellant, then a 28-yearold clerk typist, sustained lumbar and thoracic strains, subluxations of L1, L2 and L3 and an L4-5 disc herniation
when her chair fell backwards. She underwent a laminectomy at L4-5 on June 16, 1980, and a fusion procedure
from L4 to S1 on October 29, 1980. Appellant returned to private employment until September 20, 1989 and was
thereafter placed on the periodic compensation rolls. On May 9, 1990 she had a posterior spinal fusion at L4-5 and
lumbar laminectomy and decompression from L3 to L5, and on October 23, 2007 underwent removal of
instrumentation and exploration of a fusion mass at L4-5; bilateral L2-3 and L3-4 laminectomy, facetectomy and
foraminotomy; and pedical screw fixation and fusion at L2-5.

2

since September 25, 2009. The medical adviser indicated that, based on the medical record, it
was unlikely that a fifth surgical procedure would be beneficial to appellant and concluded that
OWCP could not authorize the surgery.
By letter dated December 16, 2010, OWCP provided appellant with a copy of the medical
adviser’s report and asked that her physician provide a medical opinion that addressed the
concerns raised by him. Appellant was given 30 days to respond. In a December 22, 2010 letter,
addressed to appellant, Dr. Robson stated that, if appellant could get clearance for the surgery, he
would do it, but that he was not going to be involved anymore, based on the amount of time and
money required.
In a January 24, 2011 decision, OWCP denied appellant’s request for surgery. Appellant
timely requested a review of the written record, and by decision dated April 13, 2011, an OWCP
hearing representative found that a conflict of medical opinion had been created between
Dr. Robson and OWCP’s medical adviser regarding the need for surgery. She set aside the
January 24, 2011 decision and remanded the case to OWCP for referral for a referee
examination.
On April 15, 2011 OWCP referred appellant along with the medical record and a
statement of accepted facts to Dr. Peter Anderson, a Board-certified orthopedic surgeon, for an
impartial evaluation as to whether the proposed back surgery was medically appropriate to treat
the effects of the employment injury. In a May 24, 2011 report, Dr. Anderson noted appellant’s
complaints of incapacitating back pain. He described her past medical and surgical history and
reviewed the CT scan reports. Dr. Anderson advised that on examination appellant had good
motion of her back with more pain on extension than flexion, and found her to be neurologically
intact. He indicated that she is presently having surgery for axial pain, which is dubious at best.
Dr. Anderson opined that she basically had failed back syndrome and concluded that the
proposal to fuse the rest of the joints in the spine was an “incredibly bad idea” and recommended
that she not go through with it. He stated that weight loss, cortisone, anti-inflammatory
medication, epidural injections, and physical therapy would be beneficial and that further surgery
was, at best, a “crap shoot” that probably would not work.
In a merit decision dated June 1, 2011, OWCP found the weight of the medical evidence
rested with the opinion of Dr. Anderson and denied appellant’s request for additional lumbar
surgery.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.4 While OWCP is obligated to pay for treatment of employment-related

4

5 U.S.C. § 8103; see L.D., 59 ECAB 648 (2008).

3

conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.5
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on
OWCP’s authority being that of reasonableness.6 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.7 To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition. Proof of causal relationship in a case such as this must include
supporting rationalized medical evidence.8 In order for a surgical procedure to be authorized, a
claimant must submit evidence to show that the surgery is for a condition causally related to an
employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.9
Section 8123(a) of FECA provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
The Board finds that the weight of the medical evidence rests with the opinion of the
referee physician Dr. Anderson who opined that the requested lumbar surgery was not medically
warranted. In order for a surgical procedure to be authorized, a claimant must submit evidence
to show that the surgery is for a condition causally related to an employment injury and that it is
medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.12 The accepted conditions in this case are lumbar and thoracic strains, subluxations of
L1, L2 and L3 and an L4-5 disc herniation.
5

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

6

See D.K., 59 ECAB 141 (2007).

7

Minnie B. Lewis, 53 ECAB 606 (2002).

8

M.B., 58 ECAB 588 (2007).

9

R.C., 58 ECAB 238 (2006).

10

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

12

Supra note 9.

4

In his May 24, 2011 report, Dr. Anderson noted his review of the record, including
diagnostic studies and provided examination findings. Regarding the need for surgery, he stated
that the proposal to fuse the joints not previously fused was a bad idea and recommended that
she not go through with it. Dr. Anderson stated that the recommended surgery was, at best, a
“crap shoot” that probably would not work, and recommended physical therapy and conservative
treatment.
As noted above, a reasoned opinion from a referee examiner is entitled to special
weight.13 The Board finds that Dr. Anderson provided a well-rationalized opinion based on a
complete background, his review of the accepted facts and the medical record and his
examination findings. Dr. Anderson’s opinion that the recommended lumbar spine surgery was
not medically warranted is entitled to special weight and represents the weight of the evidence.14
Accordingly, as the evidence establishes that the lumbar spine surgery was medically necessary,
OWCP acted within its discretion in denying authorization.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied authorization for the recommended lumbar
spine surgery.16

13

Supra note 11.

14

Id.

15

L.D., supra note 4.

16

Regarding appellant’s argument on appeal that her monetary compensation should be reinstated, as noted
above, by decision dated July 13, 2011, the Board affirmed OWCP’s termination of wage-loss compensation.
Decisions and orders of the Board are final upon expiration of 30 days from the date of issuance. 20 C.F.R.
§ 501.6(d). While an appellant may petition for reconsideration with the Board within 30 days of the date of
issuance of a Board decision, 20 C.F.R. § 501.7(a), appellant did not file a petition for reconsideration with the
Board of its July 13, 2011 decision. It is also noted that the record does not contain a request for reconsideration
with OWCP on this issue.

5

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2011 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: March 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

